                          Case 17-12560-KJC             Doc 2860        Filed 10/23/18         Page 1 of 3


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         WOODBRIDGE GROUP OF COMPANIES                                 Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                       (Jointly Administered)
                                    Debtors.



         DECLARATION OF BRADLEY D. SHARP IN SUPPORT OF DEBTORS’ MOTION TO
            SELL 3802 HOLLYLINE AVE., SHERMAN OAKS, CALIFORNIA PROPERTY

                   I, Bradley D. Sharp, hereby declare under penalty of perjury, pursuant to section 1746 of

         title 28 of the United States Code, as follows:

                   1.      I am President and CEO of Development Specialists, Inc. (“DSI”), located at 333

         S. Grand Avenue Suite 4070, Los Angeles, California 90071, and the Chief Restructuring

         Officer of WGC Independent Manager LLC, a Delaware limited liability company (“WGC

         Independent Manager”), which is the sole manager of debtor Woodbridge Group of Companies,

         LLC, a Delaware limited liability company and an affiliate of each of the above-captioned

         debtors and debtors in possession (each, a “Debtor” and collectively, the “Debtors”). I submit

         this declaration (this “Declaration”) in support of the Debtors’ Motion for Entry of an Order

         (I) Authorizing the Sale of 3802 Hollyline Ave., Sherman Oaks, California Property Owned by

         the Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving

         the Related Purchase Agreement; and (III) Granting Related Relief (the “Sale Motion”).2 All

         facts set forth in this Declaration are based upon my personal knowledge of the Debtors’

         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
         2
                   Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Sale
         Motion.

01:23689867.2
                      Case 17-12560-KJC        Doc 2860      Filed 10/23/18      Page 2 of 3


       operations, information learned from my review of relevant documents, and discussions with the

       Debtors’ professional advisors. I am authorized to submit this Declaration on behalf of the

       Debtors and, if called upon to testify, I could and would testify competently to the facts set forth

       herein.

                 2.    Pursuant to the terms of the settlement approved by this Court on January 23,

       2018 between the Debtors, the Official Committee of Unsecured Creditors, the Securities and

       Exchange Commission, the Ad Hoc Committee of Noteholders, and the Ad Hoc Committee of

       Unitholders (the “Settlement”), the Debtors’ board of managers was reconstituted as a three-

       person board consisting of Richard Nevins, M. Freddie Reiss, and Michael Goldberg

       (collectively, the “Board”) [D.I. 357-1]. On January 26, 2018, the Board approved my retention

       as the Debtors’ new Chief Restructuring Officer. On February 13, 2018, the Court entered an

       order approving my retention as Chief Restructuring Officer [D.I. 573].

                 3.    The Property consists of an approximately 1.79 acre vacant lot situated in

       Sherman Oaks, California. I understand that the Seller purchased the Property in April 2015 for

       a purchase price of $1,499,000. I understand that the Seller intended to develop the Property;

       however, after demolishing the existing home, no further development was ever completed and

       the Real Property remains vacant. The Purchaser made an all cash offer under the Purchase

       Agreement to acquire the Property on an “as is” basis.

                 4.    In consultation with the Debtors’ other advisors, I have determined that selling the

       Property now on an “as is” basis best maximizes the value of the Property. The Property has

       been marketed for sale and formally listed on the multiple-listing service for over 150 days, and

       has been widely marketed, including through various publications. The Purchaser’s all cash

       offer to acquire the Property under the Purchase Agreement is the highest and best offer (and the

       only offer) the Debtors received. Accordingly, the Debtors determined that selling the Property

         on an “as is” basis to the Purchaser is the best way to maximize the value of the Property.
01:23689867.2                                              2
                       Case 17-12560-KJC          Doc 2860       Filed 10/23/18      Page 3 of 3


                 5.      On August 13, 2018, the Purchaser made an all cash $975,000 offer on the

         Property. On August 20, 2018, the Debtors responded with a counter offer in the amount of

         $1,175,000. On August 21, 2018, the Purchaser responded by raising its offer to $1,050,000. On

         August 23, 2018, the Debtors responded with a second counter offer in the amount of

         $1,160,000. On August 27, 2018, the Purchaser responded by raising its offer again to

         $1,125,000. The Debtors believe that this purchase price provides significant value, and

         accordingly, countersigned the final Purchase Agreement on August 27, 2018. Under the

         Purchase Agreement, the Purchaser agreed to purchase the Property for $1,125,000, with a

         $29,250 initial cash deposit, and the balance of $1,095,750 to be paid as a single cash down

         payment due at closing.

                 6.      To the best of my knowledge, (i) the Purchase Agreement was the product of

         good faith, arm’s-length negotiations between the Purchaser and the Seller, (ii) the Purchaser is

         not related to or an affiliate of the Debtors or any of their insiders or former insiders, and (iii) no

         non-debtor affiliate or current or former officer, director, employee, managing member or

         affiliate of any of the Debtors (other than Seller) is a party to, or broker in connection with, the

         Sale.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge, information, and belief.



         Dated: October 23, 2018                             /s/ Bradley D. Sharp
                                                             Bradley D. Sharp
                                                             Chief Restructuring Officer, WGC Independent
                                                             Manager, LLC




01:23689867.2                                               3
